 


EXHIBIT 10.3

 


ISONICS CORPORATION

Amended and Restated


EXECUTIVE EMPLOYMENT AGREEMENT


 

                                THIS AGREEMENT (the “Agreement”) amends and
restates that certain EXECUTIVE EMPLOYMENT AGREEMENT (“Original Agreement”),
that was originally effective February 6, 2008 (“Original Effective Date”), is
made between Isonics Corporation, a California corporation (“Employer”), and
Christopher Toffales (“Executive”) effective as of October 16, 2008. 
Collectively Employer and Executive are referred to as the “parties.”

 


RECITALS


 

                                WHEREAS, the financial situation of the Employer
has deteriorated since the Original Effective Date.

 

                                WHEREAS, the Employer and the Executive desire
to amend the terms of the Original Agreement to provide for the continued
employment of Executive.  Executive is willing to commit himself to continue to
serve Employer, on the terms and conditions herein provided, although this
Agreement may be amended at any time by written agreement among the parties; and

 

                                WHEREAS, the Executive understands that the
Employer’s financial condition is such that it has only limited working capital
available and, as a result, Employer may not be able to perform all of its
obligations hereunder timely or completely; and

 

                                WHEREAS, in order to effect the foregoing,
Employer and the Executive wish to enter into this Agreement on the terms and
conditions set forth below.

 


AGREEMENT


 

                                NOW, THEREFORE, in consideration of the mutual
covenants herein contained, and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties agree to
amend the Original Agreement as follows:

 

                                1.             Employment.

 

                                (a)           Employer hereby employs Executive,
and Executive agrees to continue to be employed as President, Chief Executive
Officer and Chairman of the Board.   Executive will report to the Board of
Directors.  Executive will devote substantially full time and attention to
achieving the purposes and discharging the responsibilities of his positions.

 

                                (b)           Executive will comply with all
rules, policies and procedures of Employer as modified from time to time,
including without limitation, rules and procedures set forth in the Employer’s
employee manuals and handbooks, supervisor’s manuals and operating manuals. 
Executive will perform all of Executive’s responsibilities in compliance with
all applicable laws

 

--------------------------------------------------------------------------------


 

and will ensure that the operations that Executive manages are in compliance
with all applicable laws.

 

                                (c)           Notwithstanding anything to the
contrary contained in this Agreement, during the Term of employment, Executive
may: (i) engage, directly or indirectly, in other businesses and ventures,
including providing services and otherwise being affiliated with (A) SenseIt
Corp., a Delaware corporation in which Employer is a stockholder (“SenseIt”), 
(B) CTC Aero, LLC, a New York limited liability company in which Executive (in
his individual capacity and not in his capacity as an officer, director and/or
employee of Employer) is the sole member (“CTC Aero”), and (C) other persons or
entities (and their respective affiliates) with whom Executive or CTC Aero, has
any equity interest or any other business or financial relationship or
arrangement as of the date of the commencement of the Employment Period;
(ii) become a director of, or provide consulting or other services for, any
other person or entity that is not directly competitive with Employer so long as
such activities do not interfere with Executive’s duties and responsibilities
under this Agreement; and (iii) devote time, attention and energies to
reasonable community activities and public affairs, provided such community
activities and public affairs efforts shall not conflict with the amount of time
required to be devoted to Employer under this Agreement (the foregoing
activities are collectively referred to as “Outside Activities”).  Neither
Employer nor any of Employer’s officers, directors, employees and stockholders
shall have any right, title or interest, by virtue of this Agreement or
otherwise, to share in any of the businesses, ventures, equity interests,
business or financial relationships or arrangements, investments or activities
to which Executive may engage or participate in pursuant to the Outside
Activities or in any income or revenues derived from any of such businesses,
ventures, equity interests, business or financial relationships or arrangements,
investments or activities relating to Outside Activities.

 

                                2.             Prior Agreements.  The Executive
and Employer agree that all prior employment agreements and understandings
between the Executive and Employer related to Executive’s employment be and
hereby are cancelled and are of no further force or effect.  Without limitation
of the foregoing, subject to Section 4.4 below, that certain employment
agreements dated February 6, 2008 and the February 16, 2007, and any and all
other understandings between the Executive and Employer related to Executive’s
employment be and hereby are cancelled and are of no further force or effect.

 

                                3.             Term of Employment.  The term of
employment (“Term”) shall be for 6 months or, if earlier, the sale by the
Employer directly or indirectly (through a sale or a transfer in lieu of
foreclosure or other business combination) of assets (individually or as a
group, at one time or over a period of time) for a total resulting in Cash
Proceeds of more than $5,000,000 at which point the term of employment will
automatically revert to month to month.  As used throughout this Agreement,
“Cash Proceeds” shall include the forgiveness of indebtedness and be calculated
before the deduction of any brokerage or other selling costs.

 

                                4.             Compensation.  For the duration
of Executive’s employment hereunder, the Executive will be entitled to
compensation that will be computed and paid pursuant to the following
subsections.

 

--------------------------------------------------------------------------------


 

                                4.1          Base Salary.  Employer will pay to
Executive a base salary (“Base Salary”) at an annual rate of Two Hundred Fifty
Thousand Dollars ($250,000), subject to withholdings, ratably in accordance with
Employer’s policies, so long as Executive remains employed.  Executive’s Base
Salary will be reviewed annually during the term of Executive’s employment by
the Compensation Committee or the Board of Directors of Employer and may be
increased based on such review.  Effective October 16, 2008, the Executive will
defer 25% of the salary payment otherwise due ($5,208.33 per month) (the
“Deferred Compensation”) until the Employer directly or indirectly (through a
sale or a transfer in lieu of foreclosure or other business combination) of
assets (individually or as a group, at one time or over a period of time) for a
total resulting in Cash Proceeds of more than $3,000,000, at which time the
Employer will pay the entire amount of the Deferred Compensation and the
deferral will cease.  The deferral will also cease if the Employer appoints a
third director to its Board.

 

                                4.2          Bonus.  It is unlikely that the
Employer will pay the Executive any bonus.

 

                                4.3          Equity-based Compensation.  The
Executive shall be entitled to participate in all equity-based compensation
plans offered by Employer to its employees and as determined by the Employer’s
board of directors.  There is no commitment by the Employer to provide the
Executive with any equity-based compensation beyond that compensation that the
Executive possesses at the current time.

 

                                4.4          Previously-Accrued Paid Time Off
(“PTO”).  Through October 15, 2008, the Executive has accrued unused PTO
pursuant to his earlier employment relationships, totaling in value $19,230.40. 
The Employer will pay the Executive the amount of this PTO and all other accrued
PTO on the earlier of the sale, directly or indirectly, by the Employer of
assets (through a sale or a transfer in lieu of foreclosure or other business
combination) (individually or as a group, at one time or over a period of time)
for Cash Proceeds of more than $3,000,000 or the termination by the Employer or
the Executive of this Agreement (whether or not such termination is as a result
of the Employer making the Severance Payment contemplated by Section 5.4
hereof).

 

                                5.             Other Benefits.

 

                                5.1          Certain Benefits.  The Executive
will be eligible to participate in all employee benefit programs established by
Employer that are applicable to management personnel on a basis commensurate
with Executive’s position and in accordance with Employer’s policies from time
to time, including, but not limited to, life insurance, disability insurance,
retirement plans, profit-sharing plans, savings plans, stock option plans and
other employee benefit plans and policies, but nothing herein shall require the
adoption or maintenance of any such plan.  Notwithstanding the foregoing,
Employer shall provide full medical and dental insurance coverage for the
Executive as currently provided by Administaff (or its successor) on the same
terms as are then generally available to the Company’s senior executive
officers, at no cost to the Executive.

 

--------------------------------------------------------------------------------


 

                                5.2          Paid Time Off and Expenses.  For
the duration of Executive’s employment hereunder, Executive will be provided
such PTO (which includes vacations and sick leave) as Employer makes available
to its management level employees generally as described in, and subject to the
provisions of, Employer’s employee manual. Employer will reimburse Executive in
accordance with company policies and procedures for reasonable expenses
necessarily incurred in the performance of duties hereunder against appropriate
receipts and vouchers indicating the specific business purpose for each such
expenditure.

 

                                5.3          Directors and Officers Insurance. 
During the term of this Agreement and for a three year period thereafter, and
subject to the availability of adequate financing, Employer shall use its best
efforts to have in effect at all times, at its expense and no cost to Executive,
one or more directors and officers liability indemnification insurance policies
(the “D&O Policies”) covering liabilities which may have accrued or that will be
incurred by the performance of Executive’s services on behalf of Employer in the
minimum benefit amount to be determined in good faith by the Board of Directors,
and provided that all officers and directors are treated alike.

 

                                5.4          Severance Pay.  Upon the sale by
the Employer directly or indirectly (through a sale or a transfer in lieu of
foreclosure or other business combination) of assets (individually or as a
group, at one time or over a period of time), the Executive will have earned
severance pay (the “Severance Payment”) to be paid to the Executive (directly
from closing and not through the Employer, if practicable) as follows:

 

                (a)           If such assets are sold during the term of this
Agreement for a total resulting in Cash Proceeds of less than $5,000,000, the
Executive will be entitled to no Severance Payment.

 

                (b)           If such assets are sold for a total resulting in
Cash Proceeds of at least $5,000,000 in the aggregate but less than $6,000,000
(i) during the term of this Agreement or (ii) if the Employer terminates this
Agreement (other than a termination for Cause), within six months of the date
hereof, the Executive will be entitled to a Severance Payment of six months’
salary ($125,000) upon termination of this Agreement.

 

                (b)           If such assets are sold for a total resulting in
Cash Proceeds at least $6,000,000 in the aggregate but less than $7,500,000
(i) during the term of this Agreement or (ii) if the Employer terminates this
Agreement (other than a termination for Cause), within six months of the date
hereof, the Executive will be entitled to a Severance Payment of nine months’
salary ($192,500) upon termination of this Agreement.

 

                (c)           If such assets are sold for a total resulting in
Cash Proceeds that exceed $7,500,000 (i) during the term of this Agreement or
(ii) if the Employer terminates this Agreement (other than a termination for
Cause), within six months of the date hereof, the Executive will be entitled to
nine months’ salary ($192,500) plus an additional one months’ salary ($22,500)
for each $400,000 of Cash Proceeds received in excess of $7,500,000.  No amount
will be earned for amounts less than full multiples of $400,000 and in no event
will the amount of the Severance Payment exceed $400,000.

 

--------------------------------------------------------------------------------


 

                                6.             Termination Or Discharge.

 

                                6.1          For Cause.  Employer will have the
right to immediately terminate Executive’s services and this Agreement for
“Cause.”  For the purposes of this Agreement, the term “for cause” shall mean:

 

                                (a)           any act of fraud or embezzlement
materially adversely affecting the financial, market, reputation or other
interests of Employer,

 

                                (b)           in the event of a conviction of
Executive of, or a plea of nolo contendere to, (A) any violent felony or
misdemeanor resulting in a jail sentence, (B) any felony involving moral
turpitude or (C) a criminal violation of federal or state securities laws,

 

                                (c)           any material failure to perform
Executive’s duties as set forth in this Agreement which results in material harm
to Employer, after reasonable notice and the opportunity to cure,

 

                                (d)           gross negligence, incompetence or
willful misconduct in the performance by the Executive of his duties,

 

                                (e)           refusal by the Executive, without
proper reason, to perform his duties,

 

                                (f)            the Executive willfully engaging
in conduct that is materially injurious to Employer or its subsidiaries
(monetarily or otherwise),

 

                                (g)           unauthorized disclosure by the
Executive of Confidential Information, as such term is defined in Section 10 of
this Agreement, or the unauthorized disclosure of proprietary material
information of Employer or an affiliate), or

 

                                (h)           Employer’s reasonable belief
supported by a legal opinion that Executive has engaged in a violation of any
statute, rule or regulation, any of which in the judgment of Employer is harmful
to Employer’s business or to Employer’s reputation.

 

                                Upon termination of Executive’s employment
hereunder for Cause, Executive will have no rights to any unvested benefits or
any other compensation or payments (including without limitation the Severance
Payment) after the termination date.  Upon a termination of this Agreement
pursuant to this Section 6.1, the Employer shall pay to the Executive
compensation and benefits through the Date of Termination.

 

                                6.2          Termination Other Than For Cause. 
The Employer or the Executive may terminate the Executive’s employment hereunder
without any breach of this Agreement upon not less than two weeks’ notice given
to the other party in writing.  Upon a termination of this Agreement by the
Employer pursuant to this Section 6.2 the Employer shall pay to the Executive
all accrued PTO in one lump sum payment upon such termination.  Severance
Payments, if any, will be paid in accordance with Section 5.4 hereof.  If the
Executive terminates this Agreement for any reason other than a breach of this
Agreement by the Employer, he waives

 

--------------------------------------------------------------------------------


 

all rights to any severance payment (including the Severance Payment) that would
otherwise be due to the Executive.  If the Executive terminates this Agreement
for any reason other than a breach of this Agreement by the Employer, Employer
will pay PTO as contemplated in Section 4.4, above.

 

                                6.3          Notice of Termination.  Any
termination of the Executive’s employment by the Employer or by the Executive
(other than termination pursuant to Section 6.2(b) above) shall be communicated
by written Notice of Termination to the other party.

 

                                7.             No Termination by Executive due
to Change of Control.  The Executive shall have no further right (beyond that
provided in Section 6.2, above) to terminate this Agreement upon the occurrence
of any change of control.

 

                                8.             Covenant Not To Compete.

 

(a)           Except as otherwise provided for in this Agreement, during the
Term of this Agreement and, if this Agreement is terminated for any reason
during the Term, for one year following such date of termination (the
“Termination Period”), the Executive shall not, directly or indirectly, compete
with respect to any Semiconductor or Guarded Security services or products of
Employer which are either offered or are being developed by Employer as of the
date of termination; or, without limiting the generality of the foregoing, be or
become, or agree to be or become, interested in or associated with, in any
capacity (whether as a partner, shareholder, owner, officer, director,
executive, principal, agent, creditor, trustee, consultant, co-venturer or
otherwise), any individual, corporation, firm, association, partnership, joint
venture or other business entity, which competes with respect to any services or
products of Employer which are either offered or are being developed by Employer
as of the date of termination; provided, however, that the Executive may own,
solely as an investment, not more than 9.99% of any class of securities of any
corporation in competition with Isonics whose securities are traded on any
national securities exchange in the United States of America.

 

                                (b)           Employer and Executive agree to
the following: this provision does not impose an undue hardship on Executive and
is not injurious to the public; this provision is necessary to protect the
business of Employer and its affiliates; the nature of Executive’s
responsibilities with Employer under this Agreement require Executive to have
access to Confidential Information, as such term is defined in Section 10 of
this Agreement, which is valuable and confidential to all of the business; the
scope of this Section 8 is reasonable in terms of length of time and geographic
scope; and adequate consideration supports this Section 8, including
consideration herein.

 

                                (c)           In the event that any of the
covenants in this Section 8 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of extending for too great a period
of time or by reason of being too extensive in any other respect, it shall be
interpreted to extend over the maximum period of time for which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable, and enforced as so interpreted, all as determined by such court
in such action.  Executive acknowledges the uncertainty of the law

 

--------------------------------------------------------------------------------


 

in this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

 

                                9.             Non-solicitation.  During the
term of this Agreement and for a period of one year thereafter, the Executive
shall not, directly or indirectly, (i) induce or attempt to influence any
employee of Isonics to leave its employ, (ii) aid or agree to aid any
competitor, customer or supplier of Isonics in any attempt to hire any person
who is an employee of Isonics, or (iii) induce or attempt to influence any
person or business entity who was a customer or supplier of Isonics during any
portion of said period to transact business with a competitor of any aspect of
Isonics’ business.

 

                                10.          Confidentiality.

 

                                (a)           Executive acknowledges that,
during the course of Executive’s employment with Employer, Executive may have
developed Confidential Information (as defined below) for Employer, and
Executive may have learned of Confidential Information developed or owned by
Employer or its affiliates or entrusted to Employer or its affiliates by
others.  Executive agrees that Executive will not, directly or indirectly, use
any Confidential Information or disclose it to any other person or entity,
except as otherwise required by law.

 

                                (b)           “Confidential Information” means
any and all information relating to Employer that is not generally known by the
public or others with whom Employer does (or plans to) compete or do business,
as well as comparable information relating to any of Employer’s affiliates. 
Confidential Information includes, but is not limited to, information relating
to the terms of this Agreement, as well as Employer’s business, technology,
practices, products, marketing, sales, services, finances, strategic
opportunities, internal strategies, legal affairs (including pending
litigation), the terms of business relationships not yet publicly known,
intellectual property and the filing or pendency of patent applications. 
Confidential Information also includes, but is not limited to, comparable
information that Employer may receive or has received belonging to customers,
suppliers, consultants and others who do business with Employer, or any of
Employer’s affiliates.

 

                                (c)           “Confidential Information” does
not include any information that is: (i) shown to have been developed
independently by Executive prior to Executive’s employment with Employer; or
(ii) required by a judicial tribunal or similar governmental body to be
disclosed under law (provided that Executive have first promptly notified
Employer of such disclosure requirement and have cooperated fully with Employer
(at Employer’s expense) in exhausting all appeals

 

                                11.          Property of Employer.  Upon any
termination from Employer, Executive agrees to return to Employer any and all
records, files, notes, memoranda, reports, work product and similar items, and
any manuals, drawings, sketches, plans, tape recordings, computer programs,
disks, cassettes and other physical representations of any information, relating
to Employer, or any of its affiliates, whether or not constituting confidential
information; and

 

--------------------------------------------------------------------------------


 

Executive agrees to return to Employer any other property, including but not
limited to a laptop computer, belonging to Employer, no later than the date of
Executive’s termination from employment for any reason, and Executive further
agrees not to retain copies of any Confidential Information.  Upon termination
of this Agreement or employment hereunder, Executive who has been using a
computer owned by the Employer may purchase said computer from the Employer for
fair market value provided the information in the computer is backed up in the
Employer’s data files and all Confidential Information has been deleted from the
computer in a manner reasonably satisfactory to the remaining senior officers of
the Employer.  The Executive will pay the Employer the fair market value of such
computer as may be reasonably determined by the Employer.

 

                                12.          Section 280G Safe Harbor Cap.  In
the event it shall be determined that any payment or distribution or any part
thereof of any type to or for the benefit of Executive whether pursuant to the
Agreement or any other agreement between Executive and the Employer, or any
person or entity that acquires ownership or effective control the Employer or
ownership of a substantial portion of the Employer’s assets (within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”)) whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or any other agreement,
(the “Total Payments”), is or will be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
reduced to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax payment to
Executive after reducing Executive’s Total Payments to the Safe Harbor Cap is
greater than the net after-tax (including the Excise Tax) payment to Executive
without such reduction.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the payment made pursuant to the
Agreement and then to any other agreement that triggers such Excise Tax, unless
an alternative method of reduction is elected by Executive.  All mathematical
determinations, and all determinations as to whether any of the Total Payments
are “parachute payments” (within the meaning of Section 280G of the Code), that
are required to be made under this Section 12, including determinations as to
whether the Total Payments to Executive shall be reduced to the Safe Harbor Cap
and the assumptions to be utilized in arriving at such determinations, shall be
made by a nationally recognized accounting firm selected by the Employer (the
“Accounting Firm”).  If the Accountant determines that the Total Payments to
Executive shall be reduced to the Safe Harbor Cap (the “Cutback Payment”) and it
is established pursuant to a final determination of a court or an Internal
Revenue Service (the “IRS”) proceeding which has been finally and conclusively
resolved, that the Cutback Payment is in excess of the limitations provided in
Section 6(e) (hereinafter referred to as an “Excess Payment”), such Excess
Payment shall be deemed for all purposes to be an overpayment to Executive made
on the date such Executive received the Excess Payment and Executive shall repay
the Excess Payment to the Employer on demand; provided, however, if Executive
shall be required to pay an Excise Tax by reason of receiving such Excess
Payment (regardless of the obligation to repay the Employer), Executive shall
not be required to repay the Excess Payment (if Executive has already repaid
such amount, the Employer shall refund the amount to the Executive), and the
Employer shall pay Executive an amount equal to the difference between the Total
Payments and the Shortfall Cap.

 

--------------------------------------------------------------------------------


 

                                13.          Remedies.  Notwithstanding other
provisions of this Agreement regarding dispute resolution, Executive agrees that
Executive’s violation of any of Sections 8, 9, 10 or 11 of this Agreement would
cause Employer irreparable harm that would not be adequately compensated by
monetary damages and that an injunction may be granted by any court or courts
having jurisdiction, restraining Executive from violation of the terms of this
Agreement, upon any breach or threatened breach of Executive of the obligations
set forth in any of the Sections 8, 9, 10 or 11.  The preceding sentence shall
not be construed to limit Employer from any other relief or damages to which it
may be entitled as a result of Executive’s breach of any provision of this
Agreement, including Sections 8, 9, 10 or 11.  Executive also agrees that a
violation of any of Sections 8, 9, 10 or 11 would entitle Employer, in addition
to all other remedies available at law or equity, to recover from Executive any
and all funds, including, without limitation, wages, salary and profits, which
will be held by Executive in constructive trust for Employer, received by
Executive in connection with such violation.

 

                                14.          Indemnification.

 

                                (a)           Employer agrees to indemnify
Executive and hold Executive harmless from and against any and all losses,
claims, damages, liabilities and costs (and all actions in respect thereof and
any legal or other expenses in giving testimony or furnishing documents in
response to a subpoena or otherwise), including, without limitation, the costs
of investigating, preparing or defending any such action or claim, whether or
not in connection with litigation in which Executive is a party, as and when
incurred, directly or indirectly caused by, relating to, based upon or arising
out of any work performed by Executive in connection with this Agreement to the
full extent permitted by the California Corporation Code, and by the Articles of
Incorporation and Bylaws of Employer, as may be amended from time to time, and
pursuant to any indemnification agreement between Executive and Employer.

 

                                (b)           The indemnification provision of
this Section 14 shall be in addition to any liability which Employer may
otherwise have to Executive.

 

                                (c)           If any action, proceeding or
investigation is commenced as to which Executive proposes to demand such
indemnification, Executive shall notify Employer with reasonable promptness. 
Executive shall have the right to retain counsel of Executive’s own choice to
represent Executive and Employer shall pay all reasonable fees and expenses of
such counsel; and such counsel shall, to the fullest extent consistent with such
counsel’s professional responsibilities, cooperate with Employer and any counsel
designated by Employer.  Employer shall be liable for any settlement of any
claim against Executive made with Employer’s written consent, which consent
shall not be unreasonably withheld or delayed, to the fullest extent permitted
by the California General Corporation Law and the Certificate of Incorporation
and Bylaws of Employer, as may be amended from time to time.

 

                                15.          Arbitration.

 

                                (a)           Any dispute arising between the
parties to this Agreement, including, but not limited to, those pertaining to
the formation, validity, interpretation, effect or alleged breach

 

--------------------------------------------------------------------------------


 

of this Agreement (“Arbitrable Dispute”) will be submitted to arbitration in the
Nassau or Suffolk counties of the State of New York, before an experienced
employment arbitrator and selected in accordance with the rules of the American
Arbitration Association labor tribunal.  Each party shall pay the fees of their
respective attorneys, the expenses of their witnesses and any other expenses
connected with presenting their claim.  Other costs of the arbitration,
including the fees of the arbitrator, cost of any record or transcript of the
arbitration, administrative fees, and other fees and costs shall be borne
equally by the parties hereto.

 

                                (b)           Should any party to this Agreement
hereafter institute any legal action or administrative proceedings against
another party with respect to any claim waived by this Agreement or pursue any
other Arbitrable Dispute by any method other than said arbitration, the
responding party shall be entitled to recover from the initiating party all
damages, costs, expenses and attorney’s fees incurred as a result of such
action.

 

                                16.          Fees.  Unless otherwise agreed, the
prevailing party will be entitled to its costs and attorneys’ fees incurred in
any litigation or dispute relating to the interpretation or enforcement of this
Agreement.

 

                                17.          Professional Fees and Costs.  Each
of the Parties shall be responsible to pay his or its respective attorneys’ and
other professional fees and costs incurred in connection with the negotiation
and drafting of this Agreement.

 

                                18.          Disclosure.  Executive agrees fully
and completely to reveal the terms of this Agreement to any future employer or
potential employer of Executive and authorizes Employer, at its election, to
make such disclosure.

 

                                19.          Representation of Executive. 
Executive represents and warrants to Employer that Executive is free to enter
into this Agreement and has no contract, commitment, arrangement or
understanding to or with any party that restrains or is in conflict with
Executive’s performance of the covenants, services and duties provided for in
this Agreement.  Executive agrees to indemnify Employer and to hold it harmless
against any and all liabilities or claims arising out of any unauthorized act or
acts by Executive that, the foregoing representation and warranty to the
contrary notwithstanding, are in violation, or constitute a breach, of any such
contract, commitment, arrangement or understanding.  Executive further
represents and warrants to Employer that Executive has consulted with his legal,
tax, accounting, and investment advisors with respect to the advisability of
entering into this Agreement to the extent that the Executive has determined
such consultation to be necessary or appropriate.

 

                                20.          Assignability.  During Executive’s
employment, this Agreement may not be assigned by either party without the
written consent of the other; provided, however, that Employer may assign its
rights and obligations under this Agreement without Executive’s consent to a
successor by sale, merger or liquidation, if such successor carries on the
Employer’s business substantially in the form in which it is being conducted at
the time of the sale, merger or liquidation.  This Agreement is binding upon
Executive, Executive’s heirs, personal representatives and permitted assigns and
on Employer, its successors and assigns.

 

--------------------------------------------------------------------------------


 

                                21.          Notices.  For purposes of this
Agreement, notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

IF TO EMPLOYER TO:

 

Isonics Corporation
535 8th Avenue, 3rd Floor
New York, NY 10018-2491

 

 

 

IF TO EXECUTIVE TO:

 

Christopher Toffales
21 Motts Hollow Road
Port Jefferson, New York 11777

 

                                22.          Severability.  If any provision of
this Agreement or compliance by any of the parties with any provision of this
Agreement constitutes a violation of any law, or is or becomes unenforceable or
void, then such provision, to the extent only that it is in violation of law,
unenforceable or void, shall be deemed modified to the extent necessary so that
it is no longer in violation of law, unenforceable or void, and such provision
will be enforced to the fullest extent permitted by law.  If such modification
is not possible, said provision, to the extent that it is in violation of law,
unenforceable or void, shall be deemed severable from the remaining provisions
of this Agreement, which provisions will remain binding on the parties.

 

                                23.          Waivers.  No failure on the part of
either party to exercise, and no delay in exercising, any right or remedy
hereunder will operate as a waiver thereof; nor will any single or partial
waiver of a breach of any provision of this Agreement operate or be construed as
a waiver of any subsequent breach; nor will any single or partial exercise of
any right or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right or remedy granted hereby or by law.

 

                                24.          Governing Law.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to the conflicts of law provisions of such
laws.

 

                                25.          Entire Agreement.  This instrument
contains the entire agreement of the parties with respect to the relationship
between Executive and Employer and supersedes all prior agreements and
understandings, and there are no other representations or agreements other than
as stated in this Agreement related to the terms and conditions of Executive’s
employment.  This Agreement may be changed only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought, and any such modification will
be signed by the Chief Executive Officer.

 

                                26.          Counterparts.  This Agreement may
be executed in counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the parties have duly signed
and delivered this Agreement as of the day and year first above written.

 

 

 

EMPLOYER:

 

EXECUTIVE:

 

ISONICS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

/s/

 

/s/

 

George O’Leary, CFO

 

Christopher Toffales

 

 

--------------------------------------------------------------------------------